Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Request for Continued Examination filed August 18, 2022, with the submission filed on July 21, 2022***, which includes a response to the Final Office Action mailed March 22, 2022, has been entered. Claims 1-5, 8-18, 20, 27, and 31 have been canceled; and no claims have been newly added. Claims 21, 22, 26, and 28-30 have been withdrawn. Claims 6, 7, 19, and 23-25 are currently under examination. 
***Applicant is advised that the after-final (AF) amendment filed July 21, 2022 was entered and examined. In view of the AF amendment, the 35 USC 112(b) rejection and 35 USC 112(d) rejection, presented in the Final Office Action mailed March 22, 2022, were both withdrawn in the Advisory Action mailed August 11, 2022. 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Claims 6, 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Daniloff et al. (U.S. Patent Application Pub. No. 2009/0017091), in view of Prestwich et al. (U.S. Patent Application Pub. No. 2008/0025950), Park et al. (Acta Biomaterialia. 2009; 5: 3394-3403), Wang et al. (Mater. Sci. and Eng. C. 2009; 29: 2502-2507), Xiao et al. (J Biomater Tissue Engr. 2014; 4(4): abstract), and Suchaoin et al. (Eur J Pharm Biopharm. 2016; 101: 25-32). 
I. Applicant Claims
Applicant’s elected subject matter is directed to a composite comprising a first component that is a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold comprising sintered microspheres with interconnected porosity; a second component that is a hydrogel comprising thiolated hyaluronic acid (HA) with amino groups, thiolated chondroitin sulfate (CS) with amino groups, and polyethylene glycol diacrylate (PEGDA) with molecular weight of about 700-8000 Da; wherein the thiolated HA and the thiolated CS are crosslinked via the PEGDA, and wherein the thiolated HA has 4.1-43.5% DS with an amino group and 5.2-15.3% DS with a thiol group, and wherein the thiolated CS has 35.5-51.9% DS with an amino group and 17.7-34.1% DS with a thiol group; and wherein the said 3d porous PLGA scaffold and the said hydrogel are linked via NH2 groups from the said crosslinked thiolated HA and thiolated CS; and wherein molar ratio of the total thiol group of the thiolated HA and the thiolated CS to the acrylate groups of the PEGDA is about 1.07. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Daniloff et al. disclose a polymer gel composition comprising e.g. thiolated hyaluronic acid (HA), thiolated chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the HA and CS can be further functionalized with amino groups, the PEGDA crosslinks the thiolated HA and the thiolated CS, and wherein the composition can further contain a polylactide.
Prestwick et al. disclose a polymer gel composition comprising e.g. thiolated glycosaminoglycans such as e.g. hyaluronic acid (HA) and chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the HA and CS can be further functionalized with amino groups, the PEGDA crosslinks the thiolated HA and the thiolated CS, and wherein the molecular weight of the PEGDA is e.g. 1000 Da and the PEGDA:thiol ratio is e.g. 1:2 (i.e. acrylates:thiol ratio of 1:1 since there are two acrylate groups per PEGDA) (abstract; paragraphs 0103, 0203, 0417; Figures 1, 2, and 4)
Park et al. disclose that compositions composed of poly (lactide-co-glycolide) (PLGA) grafted via an –NH2 group to hyaluronic acid (HA) degrade relatively slowly compared to compositions composed of PLGA and HA-coated PLGA, and are more effective for guided bone regeneration. The HA NH2 group varied from 24-80 mol% and was correlated with HA degradation rate, with a lower HA NH2 group mol% corresponding to a higher degradation rate. The HA-PLGA composite had a PLGA conjugation degree of 37%. The PLGA degradation rate can be controlled in part by the specific ratio of lactic acid to glycolic acid in PLGA. 
Wang et al. disclose that a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30% and interconnected pores with pore size of 10-180 µm support mesenchymal stem cell proliferation and are a suitable scaffold for bone repair applications (see abstract). 
Xiao et al. disclose thiolated HA with a 7-74% DS with a thiol group, and that such thiolated HA derivatives exhibit long-term stability in body fluid and thus show promise for applications in tissue engineering and regenerative medicine (abstract).
Suchaoin et al. disclose thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer (i.e. equivalent to about 21-33% DS with a thiol group), and that such thiolated CS derivatives exhibit enhanced bioadhesive properties and stability in body fluids, and thus show promise for applications in tissue engineering and treatment of osteoarthritis (abstract). 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Daniloff et al. do not explicitly disclose that the polymer composite contains a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity which could be covalently bonded via –NH2 groups to the hydrogel, that the hydrogel is specifically composed of thiolated HA with 4.1-43.5% DS with an amino group and 5.2-15.3% DS with a thiol group, and thiolated CS with 35.5-51.9% DS with an amino group and 17.7-34.1% DS with a thiol group, that the molecular weight of the PEGDA is 700-8000 Da and that the thiol:acrylate ratio is about 1.07. These deficiencies are cured by the teachings of Park et al., Prestwich et al., Wang et al., Xiao et al., and Suchaoin et al.
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Daniloff et al., Prestwich et al., Park et al., Wang et al., Xiao et al., and Suchaoin et al., outlined supra, to devise Applicant’s claimed composite. 
Daniloff et al. disclose a polymer composition comprising e.g. thiolated hyaluronic acid (HA), thiolated chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the thiolated HA and the thiolated CS are crosslinked via PEGDA; wherein the thiolated HA and thiolated CS can further contain amino functional groups, and wherein the composition can further contain a polylactide component and be employed to treat a defect in bone and/or cartilage. Since Prestwick et al. disclose that e.g. crosslinking of thiolated glycosaminoglycans such as e.g. hyaluronic acid (HA) and chondroitin sulfate (CS) with polyethylene glycol diacrylate (PEGDA) for the production of hydrogels for tissue repair and delivery of e.g. bioactive agents can be achieved using PEGDA with a molecular weight of e.g. 1000 Da and a PEGDA:thiol ratio is e.g. 1:2 (i.e. acrylates:thiol ratio of 1:1 since there are two acrylate groups per PEGDA); since Park et al. disclose that compositions composed of poly (lactide-co-glycolide) (PLGA) grafted via an –NH2 group to e.g. hyaluronic acid degrade relatively slowly and are more effective for guided bone regeneration; since Wang et al. disclose that a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30% support mesenchymal stem cell proliferation and are a suitable scaffold for bone repair applications; since Xiao et al. disclose that thiolated HA with a 7-74% DS exhibit long-term stability in body fluid and thus show promise for applications in tissue engineering and regenerative medicine; and since Suchaoin et al. disclose that thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer (i.e. equivalent to about 21-33% DS) exhibit enhanced bioadhesive properties and stability in body fluids, and thus show promise for applications in tissue engineering and treatment of osteoarthritis; one of ordinary skill in the art would be motivated to tailor the Daniloff et al. composite to include a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30%, and to covalently bond this 3D porous PLGA scaffold via –NH2 groups to the hydrogel comprising thiolated HA with 7-74% DS with a thiol group and 24-80% DS with an amino group, and thiolated CS with 21-33% DS with a thiol group and 24-80% DS with an amino group, which thiolated HA and thiolated CS are crosslinked by PEGDA having a molecular weight of e.g. 1000 Da and with a acrylate:thiol ratio of 1:1, with the reasonable expectation of success that the resulting composite will be more effective for guided bone regeneration. 
Daniloff et al. disclose that their crosslinking methodology with PEGDA is based on the methodology described in International Patent Application No. WO 2005/056608 (see e.g. paragraph [0186]). The U.S. National Stage Entry of the very same application is published as Prestwich et al., U.S. Patent Application Pub. No. 2008/0025950. Since Prestwich et al. disclose that the PEGDA MW employed is e.g. 700-10,000 Da, one of ordinary skill in the art would thus be motivated to employ PEGDA with a MW of 700-10,000 Da. Since the properties described in claim 16, i.e.  “a crosslinking efficiency of about 79% to about 96%” and “an average storage modulus of about 410-3830 Pa”, are based on employing a PEGDA with MW 700-8,000 Da, the properties do not distinguish the claimed composition from the cited prior art. 
 Suchaoin et al. disclose thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer. The molecular weight of CS is 475.4 g/mol. Hence, the thiolated CS contains about 0.00042-0.00067 moles thiol per 0.002 moles of CS, or about 21-33 moles thiol groups per 100 moles of CS units, which is thus equivalent to about 21-33% DS with a thiol group.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daniloff et al. (U.S. Patent Application Pub. No. 2009/0017091), in view of Park et al. (Acta Biomaterialia. 2009; 5: 3394-3403), Park (Biomaterials. 1995; 16(15): 1123-1130), Wang et al. (Mater. Sci. and Eng. C. 2009; 29: 2502-2507), Xiao et al. (J Biomater Tissue Engr. 2014; 4(4): abstract), and Suchaoin et al. (Eur J Pharm Biopharm. 2016; 101: 25-32).
II. Applicant Claims
Applicant’s elected subject matter is directed to a composite comprising a first component that is a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold with a lactide/glycolide ratio of 85:15 comprising sintered microspheres with interconnected porosity; a second component that is a hydrogel comprising thiolated hyaluronic acid (HA) with amino groups, thiolated chondroitin sulfate (CS) with amino groups, and polyethylene glycol diacrylate (PEGDA); wherein the thiolated HA and the thiolated CS are crosslinked via the PEGDA, and wherein the thiolated HA has 4.1-43.5% DS with an amino group and 5.2-15.3 DS with a thiol group, and wherein the thiolated CS has 17.7-34.1 DS with a thiol group; and wherein the said 3d porous PLGA scaffold and the said hydrogel are linked via NH2 groups from the said crosslinked thiolated HA and thiolated CS. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Daniloff et al. disclose a polymer composition comprising e.g. thiolated hyaluronic acid (HA), thiolated chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the PEGDA crosslinks the thiolated HA and the thiolated CS, and wherein the composition can further contain a polylactide.
Park et al. disclose that compositions composed of poly (lactide-co-glycolide) (PLGA) grafted via an –NH2 group to hyaluronic acid (HA) degrade relatively slowly compared to compositions composed of PLGA and HA-coated PLGA, and are more effective for guided bone regeneration. The HA NH2 group varied from 24-80 mol% and was correlated with HA degradation rate, with a lower HA NH2 group mol% corresponding to a higher degradation rate. The HA-PLGA composite had a PLGA conjugation degree of 37%. The PLGA degradation rate can be controlled in part by the specific ratio of lactic acid to glycolic acid in PLGA.
Park discloses that poly (lactide-co-glycolide) (PLGA) with a lactide/glycolide ratio of 80:20 to 90:10 degrade much slower over the course of a 53 day period than PLGA with a lactide/glycolide ratio of 50:50 to 70:30 (see Figure 5).
Wang et al. disclose that a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30% and interconnected pores with pore size of 10-180 µm support mesenchymal stem cell proliferation and are a suitable scaffold for bone repair applications (see abstract).
Xiao et al. disclose thiolated HA with a 7-74% DS with a thiol group, and that such thiolated HA derivatives exhibit long-term stability in body fluid and thus show promise for applications in tissue engineering and regenerative medicine (abstract).
Suchaoin et al. disclose thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer (i.e. equivalent to about 21-33% DS with a thiol group), and that such thiolated CS derivatives exhibit enhanced bioadhesive properties and stability in body fluids, and thus show promise for applications in tissue engineering and treatment of osteoarthritis (abstract).
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Daniloff et al. do not explicitly disclose that the polymer composite contains a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold with a lactide/glycolide ratio of 85:15 fabricated via sintered microspheres with porosity which could be covalently bonded via –NH2 groups to the hydrogel, and that the hydrogel is specifically composed of thiolated HA with 4.1-43.5% DS with an amino group and 5.2-15.3 DS with a thiol group, and thiolated CS with 17.7-34.1 DS with a thiol group. These deficiencies are cured by the teachings of Park et al., Park, Wang et al., Xiao et al., and Suchaoin et al.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Daniloff et al., Park et al., Park, Wang et al., Xiao et al., and Suchaoin et al., outlined supra, to devise Applicant’s claimed composite. 
Daniloff et al. disclose a polymer composition comprising e.g. thiolated hyaluronic acid (HA), thiolated chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the thiolated HA and the thiolated CS are crosslinked via PEGDA; wherein the thiolated HA and thiolated CS can further contain amino functional groups, and wherein the composition can further contain a polylactide component and be employed to treat a defect in bone and/or cartilage. Since Park et al. disclose that compositions composed of poly (lactide-co-glycolide) (PLGA) grafted via an –NH2 group to hyaluronic acid degrade relatively slowly and are more effective for guided bone regeneration; since Park discloses that poly (lactide-co-glycolide) (PLGA) with a lactide/glycolide ratio of 80:20 to 90:10 degrades much slower over the course of a 53 day period than PLGA with a lactide/glycolide ratio of 50:50 to 70:30; since Wang et al. disclose that a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30% support mesenchymal stem cell proliferation and are a suitable scaffold for bone repair applications; since Xiao et al. disclose that thiolated HA with a 7-74% DS exhibit long-term stability in body fluid and thus show promise for applications in tissue engineering and regenerative medicine; and since Suchaoin et al. disclose that thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer (i.e. equivalent to about 21-33% DS) exhibit enhanced bioadhesive properties and stability in body fluids, and thus show promise for applications in tissue engineering and treatment of osteoarthritis; one of ordinary skill in the art would be motivated to tailor the Daniloff et al. composite to include a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold with a lactide/glycolide ratio of 80:20 to 90:10 fabricated via sintered microspheres with porosity greater than 30%, and to covalently bond this 3D porous PLGA scaffold via –NH2 groups to the hydrogel comprising thiolated HA with 7-74% DS with a thiol group and 24-80 DS with an amino group, and thiolated CS with 21-33 DS with a thiol group, with the reasonable expectation of success that the resulting composite will be more effective for guided bone regeneration.  
Suchaoin et al. disclose thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer. The molecular weight of CS is 475.4 g/mol. Hence, the thiolated CS contains about 0.00042-0.00067 moles thiol per 0.002 moles of CS, or about 21-33 moles thiol groups per 100 moles of CS units, which is thus equivalent to about 21-33% DS with a thiol group.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “Park I disclosure PLGA-grafted HA being prepared as films…not a hydrogel” and that “the PLGA is merely grafted to HA via -NH2 groups”, whereas in contrast in “the 3D PLGA scaffold-hydrogel integration…the sintered microspheres are filled with a hydrogel of cross-linked HA” and “is itself a 3D hydrogel material” in which “the hydrogel is associated with the PLGA interfacially via -NH2…that is, the PLGA and the hydrogel of HA in the claimed composite are two separate phases associated interfacially, yet in contrast, the HA and PLGA in Park I are parts of a single chemical entity”, and thus “the skilled artisan thus would not have been motivated to modify the PLGA-grafted HA in Park I toward the 3D PLGA scaffold-hydrogel integration as claimed”. 
The Examiner, however, would like to point out the following:
1. First, the present claims say nothing at all about the sintered PLGA microspheres being “filled with” the HA hydrogel. Further, the present claims say nothing at all about the 3D PLGA and the HA hydrogel being associated “interfacially”. Its even hard to reconcile one being “filled with” the other, but the two being associated “interfacially. Applicant is arguing about limitations that do not even exist. 
2. The prior art rejection is certainly not over Park I alone. The prior art rejection is not even based on starting with Park I and somehow modifying Park I to arrive at the claimed invention. Nothing could be further form reality. Rather, the cited primary reference is Daniloff, not Park I. Indeed, Park I is merely a secondary reference cited for the teachings disclosed in the prior art rejection. In contrast to Applicant’s assertions, Park I is certainly not being relied upon for disclosing the 3D PLGA sintered microspheres, or the crosslinked thiolated HA hydrogel. Applicant is arguing about grounds of rejection that don’t really exist. 
3. Applicant potentially has some patentable subject matter or could possibly amend the claims to arrive at patentable subject matter. However, Applicant will not get there by arguing about claim limitations that do not exist, or about grounds of rejection that do not exist. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617